Broyles, C. J.
“After a grand jury has returned into court a true bill of indictment, and the same has been entered on the minutes of the superior court by its clerk, the court obtains jurisdiction of the case, and the grand jury is without authority, at the same term of the court, to recall the true bill, erase the entry of ‘true bill,’ and make an entry of ‘no bill’ on the indictment.” Gibson v. State, 162 Ga. (134 S. E. 326). Under this ruling and the facts of this case the trial court properly directed a verdict against the plea in bar filed by the accused.

Judgment affirmed.


Luke and Bloodworth, JJ., eoneur.

M. L. Gross, Evans & Evans, for plaintiff in error.
Walter F. Grey, solicitor-general, A. R. Wright, contra.